Mr. Justice Feinberg delivered the opinion of the court. This is an appeal from an order of the circuit court, dismissing an appeal taken to that court from an order of the probate court, allowing the claim of Heber T. Dotson against the estate. The appeal is by Tola N. Lee, who filed suit for personal injuries against the administrator of the estate of George H. Wilson, deceased, and whose suit was pending at the time the appeal from the probate court was taken. The right to appeal to the circuit court was predicated upon par. 484, § 330, ch. 3, Ill. Rev. Stats. [Jones Ill. Stats. Ann. 110.581], which provides: “An appeal from any other order, judgment, or decree of the probate court may be taken by any person who considers himself aggrieved to the circuit court by the filing in, and the approval by, the probate court of an appeal bond . . . .” The contention that the appellant was not an aggrieved party within the quoted section and therefore had no right to appeal was decided adversely by this court in In re Estate of Collignon, 333 Ill. App. 562. We see no reason for departing from this holding. Accordingly, the order is reversed and the cause remanded with directions to hear the appeal on its merits. Reversed and remanded with directions. Kiley, P. J. and Lewe, J., concur.